Citation Nr: 1742877	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  15-14 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2015, the Veteran was afforded a hearing by a Veterans Law Judge who is no longer with the Board.  A transcript of this hearing is of record.  The undersigned has reviewed this transcript.  The Veteran was notified that he is entitled to another hearing.  See 38 U.S.C.A. § 7107 (c) (West 2015).  In July 2017, the Veteran indicated that he did not desire another hearing.

In July 2016, the Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has bilateral hearing loss due to his service.  He argues that his hearing loss began during service, and that it is the result of exposure to loud noise during service, to include rifle fire, mortar explosions, satchel charges, helicopters (all without hearing protection), and wearing headphones while listening to, and sending, signals.  See e.g., Veteran's claim, received in February 2014, Veteran's statement (VA Form 21-4138), received in February 2014; Veteran's notice of disagreement, received in June 2014.  

In July 2016, the Board remanded this claim.  The Board determined that an April 2014 opinion from a VA audiologist, D.M., was inadequate, as it was merely based on the conclusion that there was no hearing loss upon separation from service.  Citing Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The Board therefore requested a supplemental opinion, stating, in part, that, "The examiner should explain the significance, if any, of normal hearing at separation from service, and the presence or absence of any shifts of hearing acuity during service."  

In an addendum opinion, dated in September 2016, D.M. concluded that there is no medically sound basis to attribute the post-service findings to the injury in service.   However, contrary to the instructions of the Remand, there was no discussion of the "presence or absence of any shifts of hearing acuity during service."  Puretone threshold shifts during active service must be considered in determining whether a hearing loss disability which developed after service is related to any hearing loss during service, even if the loss was not severe enough to be disabling at the time.  Hensley, 5 Vet. App. at 163-64; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Accordingly, on remand, another addendum opinion should be obtained. Stegall v. West, 11 Vet. App. 268 (1998). 

In addition, the Board's July 2016 remand noted that service connection is in effect for tinnitus, and stated, "The examiner's attention is directed to the Veteran's testimony that he is already service connected for tinnitus and that hearing loss causes tinnitus; therefore he asserts that hearing loss is also related to noise exposure in service."  However, the Board's July 2016 remand did not request an etiological opinion as to whether or not the Veteran's tinnitus had caused or aggravated his hearing loss, and no such opinion was included in the September 2016 addendum opinion.  On remand, such an opinion should be obtained.  See 38 C.F.R. § 3.310 (2016); Meyers v. Derwinski, 1 Vet. App. 127 (1991) (the Board is required to review all issues which are reasonably raised from a liberal interpretation of the appellant's substantive appeal); EF v. Derwinski, 1 Vet. App. 324 (1991).  

Finally, the Board notes that in July 1966, VA adopted the International Standard Organization (ISO) standard.  In September 2017, the Veteran's representative argued that the VA audiologist failed to convert the Veteran's inservice audiometric results from American Standards Association (ASA) units to ISO units.  Although the basis for the representative's argument is less than clear, on remand, the examiner should state that the Veteran's inservice audiometric test results have been evaluated under the ISO standard.  Reference was also made to an Institute of Medicine (IOM) report (www.iom.edu/Reports/2005/Noise-and-Military-Service-Implications-for-Hearing-Loss-and-Tinnitus.aspx) that was argued to support a finding in favor of service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the April 2014 VA examiner (D.M.).  The examiner must be notified that service connection is in effect for tinnitus.  After review of the record, the examiner must provide opinions as to:

a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss is etiologically related to his active military service.  

The presence or absence of any threshold shifts during service must be discussed, and, if found, the examiner should discuss whether or not such shift(s) support a relationship between the Veteran's current hearing loss disability and his active duty service.

The examiner must also state that the Veteran's inservice audiometric test results have been adjusted for, and evaluated under, the ISO standard.  

The examiner must state that the Veteran's reported history of symptomatology has been considered, and discuss whether or not this history is considered to be persuasive evidence in favor of the claim, and the reasons therefor.  The examiner should also discuss the findings of the 2005 IOM military noise study (www.iom.edu/Reports/2005/Noise-and-Military-Service-Implications-for-Hearing-Loss-and-Tinnitus.aspx) with respect to the argument that the hearing loss demonstrated at the Veteran's service discharge examination made it more likely to exhibit hearing loss as an adult.

b) If the examiner determines that the Veteran's bilateral hearing loss is not related to his service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss was caused or aggravated by his service-connected tinnitus.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

"Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression. If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  In the event that the examiner who conducted the Veteran's April 2014 VA examination (D. M.) is not available, schedule the Veteran for an appropriate VA audiometric examination with another examiner in order to ascertain the nature and etiology of any hearing loss found. 

The questions set forth above must be answered.  The claims folder should be made available to the examiner.  All indicated studies and tests should be performed and all findings should be reported in detail.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If the benefits sought on appeal remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




